Case: 13-60271      Document: 00512436877         Page: 1    Date Filed: 11/11/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-60271
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        November 11, 2013
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JAMES ALLEN MORRIS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 2:02-CR-74-1


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM: *
       James Allen Morris, federal prisoner # 11614-042, seeks leave to proceed
in forma pauperis (IFP) on appeal. He challenges the district court’s denial of
his 18 U.S.C. § 3582(c)(2) motions. Morris argues that he was not sentenced
as a career offender, but rather his sentence was determined based upon the
quantity of crack cocaine that was involved in his offense.                  He therefore




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60271    Document: 00512436877        Page: 2   Date Filed: 11/11/2013


                                 No. 13-60271

contends that amendments to the Sentencing Guidelines that govern crack
cocaine offenses should apply in his case and his sentence should be reduced.
      By moving to proceed IFP, Morris is challenging the district court’s
certification decision that his appeal was not taken in good faith because it is
frivolous.   See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).            “An
investigation into the [IFP] movant’s objective good faith, while necessitating
a brief inquiry into the merits of an appeal, does not require that probable
success be shown.” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Rather,
this court’s inquiry “is limited to whether the appeal involves legal points
arguable on their merits (and therefore not frivolous).” Id. (internal quotation
marks and citation omitted). The district court’s decision whether to reduce a
sentence under § 3582(c)(2) is reviewed for an abuse of discretion. United
States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009).
      Morris’s assertion that he was not sentenced as a career offender is
incorrect. The calculations in the presentence report, which the district court
adopted at sentencing, reflect that Morris qualified as a career offender and
that his offense level was derived from the career offender guidelines. “The
crack cocaine guidelines amendments do not apply to prisoners sentenced as
career offenders.” See United States v. Anderson, 591 F.3d 789, 791 (5th Cir.
2009).   Thus, the district court did not abuse its discretion by denying
§ 3582(c)(2) relief. See Evans, 587 F.3d at 672.
      As Morris has failed to demonstrate that his appeal involves legal points
that are not frivolous, his IFP motion is DENIED. See Howard, 707 F.2d at
220. Because the appeal is frivolous, it is DISMISSED. Baugh, 117 F.3d at
202 n.24; 5th Cir. R. 42.2.




                                       2